REISSUE APPLICATION -- DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
 
AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,052,134 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

RCE Response Filed
	Applicant’s RCE response and amendment, filed June 24, 2022, has been entered and made of record.  Claims 1-13 and 19-21 remain as originally patented; originally patented claims 14-18 are amended; claim 22 is withdrawn; newly filed claims 23-30 are canceled; claims 31 and 32 are newly filed.  

Reissue Declaration – Notification
	The corrected reissue declaration filed on June 24, 2022 currently includes a proper error statement.  However, should applicant amend the claims to add back the language regarding the “mating keyed elements” and the “mating catch elements” (to overcome the recapture rejection as set forth below), the error statement would no longer be proper.  

Recapture
Claims 14-21, 31 and 32 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  
Anti-rotation and anti-retraction mechanisms
Independent claims 14 and 18 and new independent claims 31 and 32 recite “an anti-rotation mechanism” or “anti-rotation member” but omit recitation of the anti-rotation mechanism or member having “mating keyed elements on the piston and the cylinder.”    Independent claims 14 and 18 recite “an anti-retraction mechanism” but omit recitation of ““mating catch elements on the piston and the cylinder.”  Independent claims 31 and 32 omit recitation of “an anti-retraction mechanism” entirely.  
During the prosecution of application serial no. 12/474,109, which is the parent application to application serial no. 14/727,460 (which became U.S. Patent No. 10,052,134), in an amendment filed 2/13/15, applicant added the following claim language to claim 1: 

    PNG
    media_image1.png
    136
    698
    media_image1.png
    Greyscale

and  
    PNG
    media_image2.png
    129
    666
    media_image2.png
    Greyscale

Applicant also argued the following at page 11 of the 2/13/2015 in the ‘109 application:

    PNG
    media_image3.png
    319
    656
    media_image3.png
    Greyscale

MPEP § 1412.02 states: The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.  MPEP 1412.02 also states:
With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor, LLC, 692 F.3d 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, “[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” Id.  

As these limitations are not present in claims 14-21, 31 and 32 in the instant reissue application, this constitutes an improper recapture of broadened claimed subject matter.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,060,810. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 and 23-30 are impermissibly broadened over claims 1-16 of U.S. Patent No. 9,060,810.  Independent claims 1, 14, 18, 31 and 32 of the instant reissue application does not contain recitations to both the anti-rotation and the anti-retraction mechanism with the structural features (mating keyed and catch elements) recited in claims 1 and 15 of the ‘810 patent.  

Response to Arguments
Applicant's arguments filed with the RCE Response on June 24, 2022 have been fully considered but they are not persuasive.
	Applicant argues that the examiner cites to the history of the ‘109 application (the parent) to identify and define the surrendered subject matter but fails to look to the additional history of the subsequent ‘460 application (the continuation) and so the recapture analysis is incomplete (see page 18 of the 6/24/22 RCE response).  Applicant argues that the Federal Circuit in In re Clement, 131 F.3d 1464, 1469 (Fed. Cir. 1998) stated “amending a claim in an effort to overcome a reference strongly suggests that the applicant admits that the scope of the claim before cancellation or amendment is unpatentable, but it is not dispositive because other evidence in the prosecution history may indicate the contrary” (see page 18 of the 6/24/22 RCE response).  Applicant further cites to a footnote in Clement that states:
	For example, if an applicant amends a broad claim in an effort to distinguish
	a reference and obtain allowance, but promptly files a continuation
	application to continue to traverse the prior art rejections, circumstances
	would suggest that the applicant did not admit that broader claims were
	not patentable. . .

(see page 18 of the 6/24/22 RCE response).
Applicant argues that not only did they file a continuation to further pursue broader claim scope, but applicant successfully obtained broader coverage, as evidenced by claim 1 of the ‘134 patent, which does not require an anti-retraction mechanism in any form (see page 19 of the 6/24/22 RCE response).  
	The examiner notes the decision in Clement and MPEP 1412.02 that references the decision in Clement.  The examiner also notes that claim 1 of the ‘134 patent does not recite an anti-retraction mechanism.  However, the decision in Clement would be applicable if the instant reissue application was being filed to broaden the claims of patent application – the ‘109 application.  That being said, the examiner has reviewed and considered the prosecution history of the ‘460 application as applicant suggests and argues that Clement requires.  Originally filed claim 1 in the ‘460 application did not recite an “anti-retraction mechanism” but it did recite an “anti-rotation mechanism” complete with the “mating keyed elements on the piston and the cylinder.”  Originally filed claims 14 and 18 recited BOTH an “anti-rotation mechanism” (complete with the mating keyed elements) and an “anti-retraction mechanism” (complete with the mating catch elements).  As prosecution progressed, these features were left largely intact and the claims were amended to recite that the piston portion and the cylinder bore portion had a sagittal curve in a sagittal place and extended with respect to each other along the sagittal curve within a sagittal plane (see the amendment filed 3/27/17 in the ‘460 application).  Accordingly, the claims were amended with respect to features unrelated to the anti-rotation and anti-retraction mechanisms.  There appears to be no intent or effort on the part of applicant to continue to traverse the prior art rejections with respect to the anti-rotation and anti-retraction mechanisms.  
	Applicant also argues that claims 14 and 18 omit the “mating keyed element on the piston and cylinder” for the anti-rotation mechanism and the “mating catch elements” for the anti-retraction mechanism and this broadening is permissible pursuant to MPEP 1412.02 (see pages 20-21 of the 6/24/22 RCE response).  Applicant argues that “original claim” is defined in MPEP 1412.02(I) as “a claim that was presented in the original application prior to surrender” and thus, the “original” claims of the ‘109 application are the claims prior to the 2/13/15 amendment (see page 20 of the 6/24/22 RCE response).  Applicant argues that claim 1 of the ‘109 application did not include any features related to anti-rotation or anti-retraction and thus the present situation in the instant reissue application is similar to the example in MPEP 1412.02(III)(B)(4), which states the following:
Assume the combination AB was originally claimed in the application, and was amended in reply to an art rejection to add element C and thus provide the combination ABC (after which the patent issued). A reissue application is then filed, and the reissue application claims are directed to the combination ABCbroadened. The ABCbroadened claims are narrowed in scope when compared with the canceled claim subject matter AB (e.g., the original claims), because of the addition of Cbroadened. Thus, the claims retain, in broadened form, the limitation argued/added to overcome an art rejection in the original prosecution. In this instance, a recapture rejection can be made even though ABCbroadened is narrower than canceled claim subject matter AB, if Cbroadened was "well known in the prior art" or otherwise fails to materially narrow the application claims to avoid recapture of the surrendered subject matter. In Mostafazadeh, the panel explained that "if reissue claims ‘materially narrow[ed]’ the claims relative to the original claims," there is no impermissible recapture, where "full or substantial recapture of the subject matter surrendered during prosecution is avoided." See In re Mostafazadeh, 643 F.3d 1353, 1358, 98 USPQ2d 1639, 1642 (Fed. Cir. 2011) (emphasis added). In other words, "if the patentee modifies the added limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." In re Youman et al., 679 F.3d 1335, 1347, 102 USPQ2d 1862, 1870 (Fed. Cir. 2012). Any recapture of surrendered subject matter that was contained in prior art of the original prosecution forms the ceiling for determining whether the modified limitation is materially narrowing. Id. 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale


Applicant argues that the recited “anti-rotation” and “anti-retraction” mechanisms, in their broadened form in claims 14, 18, 31 and 32, still materially narrow relative to the original claims in the ‘109 application and thus avoid recapture.  
	The examiner notes that the situation in the instant reissue is similar to the example in MPEP 1412.02(III)(B)(4).  The recited “anti-rotation” and “anti-retraction” mechanisms in claims 14, 18, 31 and 32 are broader than the “anti-rotation” and “anti-retraction mechanisms recited in claim 1 of the ‘109 application (which became claim 1 of U.S. Patent No. 9,060,810).  But MPEP 1412.02(III)(B)(4) also states that a recapture rejection can be made if the broadened recitation was “well known in the prior art.”  Here, both the anti-rotation and anti-retraction mechanisms are well known in the prior art.  As noted in the prosecution history of the ‘109 application, Kiester, U.S. Patent Application Publication No. 2006/0009767 teaches an expandable rod implant comprising a piston-cylinder actuator 14/16 that has an anti-rotation mechanism to prevent the piston and cylinder from rotating relative to each other while permitting longitudinal extension relative to each other (see Fig. 1 and para. 0032 of Kiester and page 15 of the Office action mailed 5/13/11 in the ‘109 application).  In addition, Spievack, U.S. Patent No. 5,350,379 teaches an anti-retraction mechanism (see col. 2, lines 11-15 of Spievack and page 14 of the Office action mailed 5/13/11 in the ‘109 application).  Thus, the recapture rejection is valid.

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-77316928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conferees:	/GKD/
		Glenn K. Dawson 
		Primary Examiner
		Art Unit 3993 

		/GAS/
		Gay Ann Spahn 
		Supervisory Primary Examiner
		Art Unit 3993
		




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10,052,134 the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.